DETAILED ACTION
Applicant's submission filed on 10 December 2021 has been entered.  No claims are currently amended; claims 1-9, 16, 20-27, and 30 are cancelled; claims 10-15, 17-19, 28, 29, and 31-39 are previously presented; no claims have been added.  Claims 10-15, 17-19, 28, 29, and 31-39 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 11, filed 10 December 2021, with respect to “Response to Rejections under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Vaidya does not discuss that the analytics record indication a confidence level for each trend.   
The examiner respectfully disagrees.  While the examiner does recognize the disconnect in understanding from reading the applicant’s arguments, the examiner notes that the claims as written are not clear in this distinction.  The claim limitation in question recites “determining an analytics record for the remote unit, the analytics record indicating at least one trend based on the usage report and a confidence level for each trend, wherein the at least one indicated trend indicates a pattern of movement of the remote unit at a particular time period”.  Under one broadest reasonable interpretation, this claim limitation can be interpreted as 1) an analytics record is determined for the remote unit, 2) the analytics record indicates one trend, 3) the one trend is indicated based on the usage report and a confidence level for the trend, 4) the indicated trend indicates a pattern of movement of the remote unit over time.  It appears that items #2 and #3 is where the difference in how the claim could be interpreted (Vaidya, Fig. 5; [0038]-[0039]; subscriber location activity information is sent to the analytics node where the list of ‘m’ next cell sites are determined and patterns are discovered in the subscriber location activity information where reports are generated thereon and the discovered patterns are used to improve the network configuration).  The subscriber location activity information includes the usage report and confidence level, as described in [0038]: subscriber location activity information includes UE information, location information, timing of activity, frequency of activity from a cell site, and other information described in connection with FIG. 4 which includes the hit/miss ratio described in [0034] as the confidence level for the list of ‘m’ next cell sites.
Applicant’s arguments, see pages 11-13, filed 10 December 2021, with respect to “Response to Rejections under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Ozkan and Egner fails to teach certain limitations.   
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Vaidya was not relied upon to teach receiving a usage report from the remote unit, the usage report comprising network location usage data comprising at least one of a list of cells visited while in an idle mode and a wireless local area network connection history, Vaidya does teach the remote unit moving around, including in idle mode ([0017]) and mobile device in a wireless communication network ([0018]).  Vaidya does also teach the usage report quite a bit as the subscriber location activity data, but Vaidya isn’t focused on how to receive or produce the subscriber location activity data but rather more about how to use it to establish network policies.  So Ozkan was relied upon to teach that it is well-known in the art to maintain a log (hence creating a usage report) of a device entering and exiting network service areas.  Such a combination would lead a reasonable person of ordinary skill in the art to conclude that in generating a usage report, it would be logical to maintain a log of a remote device entering and exiting network service areas including while the device is in an idle state and includes the wireless LAN connection history.  Similarly, regarding Egner, while Vaidya does teach generating the network policy from the subscriber location activity data, Vaidya failed to teach that this network policy could be transmitted elsewhere.  Egner was just the chosen one art of a several prior art candidates to teach that this post-processing step of transmitting the policy is well-known in the art.  The PTO-892 form cites several 

Examiner’s Note
Noting the misunderstanding described in #2 above, the examiner respectfully recommends to the applicant that holding an interview may help to better ensure compact prosecution on this case compared to being limited only to written communications.  As such, the examiner respectfully invites the applicant to schedule an interview with the examiner to discuss the case over the phone where even if there isn’t total agreement, at least a mutual understanding can be achieved.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-15, 17-19, 28, 29, and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (US 2014/0155109 A1), hereafter referred Vaidya, in view of Ozkan (US 2015/0148041 A1), further in view of Egner et al. (US 2015/0056960 A1), hereafter referred Egner.  Egner was cited in applicant’s IDS filed 4 January 2019.

Regarding claim 10, Vaidya teaches a method comprising:
determining an analytics record for the remote unit, the analytics record indicating at least one trend based on the usage report and a confidence level for each trend, wherein the at least one indicated trend indicates a pattern of movement of the remote unit at a particular time period (Vaidya, Fig. 5; [0038]-[0039]; subscriber location activity information is sent to the analytics node where the list of ‘m’ next cell sites are determined and patterns are discovered in the subscriber location activity information where reports are generated thereon and the discovered patterns are used to improve the network configuration); and
generating a network policy in response to the confidence level of at least one trend exceeding a predetermined threshold, the network policy being based on usage data underlying the at least one trend, wherein the network policy indicates a paging policy to be utilized at the particular time period (Vaidya, [0034]; if the hit/miss ratio is below a certain threshold, MME 118 may determine not to page the list of next ‘m’ cell sites and instead page all eNBs in the tracking area containing the eNB from which the UE was last heard).
Vaidya does not expressly teach requesting a remote unit to report at least one type of usage data according to a reporting policy, the at least one type of usage data comprising network location data; and
receiving a usage report from the remote unit, the usage report comprising network location usage data comprising at least one of a list of cells visited while in an idle mode and a wireless local area network connection history.
However, Ozkan teaches requesting a remote unit to report at least one type of usage data according to a reporting policy (Ozkan, [0037]-[0038]; the data collection devices can track the various data and report the logs to the analysis engine upon request), the at least one type of usage data comprising network location data (Ozkan, Table 1, [0038]-[0039]; the table illustrates a log of the specific date and times that the subscriber was within one of the cells A,B,C, and F); and
receiving a usage report from the remote unit, the usage report comprising network location usage data comprising at least one of a list of cells visited while in an idle mode and a wireless local area network connection history (Ozkan, Table 1, [0038]-[0039]; the table illustrates a log of the specific date and times that the subscriber was within one of the cells A,B,C, and F).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya to include the above recited limitations as taught by Ozkan in order to track performance and usage of the cellular network (Ozkan, [0004]).

However, Egner teaches transmitting the network policy to one of the remote unit and a network function (Egner, [0120]; the method may issue optimization policies and transmit a recommendation to a user or have the changes made automatically).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya in view of Ozkan to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claim 19, Vaidya teaches an apparatus comprising:
the network policy being dynamically generated by the mobile communication network based on at least one trend identified in usage data contained in the usage report, wherein the at least one trend indicates a pattern of movement of the apparatus at a particular time period (Vaidya, Fig. 5; [0038]-[0039]; subscriber location activity information is sent to the analytics node where the list of ‘m’ next cell sites are determined and patterns are discovered in the subscriber location activity information where reports are generated thereon and the discovered patterns are used to improve the network configuration) and the network policy indicates a paging policy and to be utilized at the particular time period (Vaidya, [0034]; if the hit/miss ratio is below a certain threshold, MME 118 may determine not to page the list of next ‘m’ cell sites and instead page all eNBs in the tracking area containing the eNB from which the UE was last heard).
Vaidya does not expressly teach receives a request from the mobile communication network to report at least one type of usage data according to a reporting policy, the at least one type of usage data comprising network location data; and
transmits a usage report containing the network location usage data based on the reporting policy, wherein the network location usage data comprises at least one of a list of cells visited while in an idle mode and a wireless local area network connection history.
However, Ozkan teaches receives a request from the mobile communication network to report at least one type of usage data according to a reporting policy (Ozkan, [0037]-[0038]; the data collection devices can track the various data and report the logs to the analysis engine upon request), the at least one type of usage data comprising network location data (Ozkan, Table 1, [0038]-[0039]; the table illustrates a log of the specific date and times that the subscriber was within one of the cells A,B,C, and F); and
transmits a usage report containing the network location usage data based on the reporting policy, wherein the network location usage data comprises at least one of a list of cells visited while in an idle mode and a wireless local area network connection history (Ozkan, Table 1, [0038]-[0039]; the table illustrates a log of the specific date and times that the subscriber was within one of the cells A,B,C, and F).
(Ozkan, [0004]).
Vaidya in view of Ozkan does not expressly teach a radio transceiver that communicates over a mobile communication network;
a processor that:
receives a network policy from the communication network; and 
applies the network policy.
However, Egner teaches a radio transceiver that communicates over a mobile communication network (Egner, [0208]; wireless adapter may include one or more radio frequency subsystems with transmitter/receiver circuitry);
a processor (Egner, [0121]; processor) that:
receives a network policy from the communication network (Egner, [0120]; the method may issue optimization policies and transmit a recommendation to a user or have the changes made automatically); and 
applies the network policy (Egner, [0120]; the method may execute instructions to have the changes made automatically from the optimization policies).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya in view of Ozkan to include the above recited limitations as taught by Egner in order to provide the (Egner, [0120]).

Regarding claim 28, Vaidya teaches a method comprising:
the network policy being dynamically generated by the mobile communication network based on at least one trend identified in usage data contained in the usage report, wherein the at least one trend indicates a pattern of movement of the apparatus at a particular time period (Vaidya, Fig. 5; [0038]-[0039]; subscriber location activity information is sent to the analytics node where the list of ‘m’ next cell sites are determined and patterns are discovered in the subscriber location activity information where reports are generated thereon and the discovered patterns are used to improve the network configuration) and the network policy indicates a paging policy and to be utilized at the particular time period (Vaidya, [0034]; if the hit/miss ratio is below a certain threshold, MME 118 may determine not to page the list of next ‘m’ cell sites and instead page all eNBs in the tracking area containing the eNB from which the UE was last heard).
Vaidya does not expressly teach receiving, by a remote unit, a request from the mobile communication network to report at least one type of usage data according to a reporting policy, the at least one type of usage data comprising network location data; and
transmitting, by the remote unit and based on the reporting policy, a usage report containing network location usage data, wherein the network location usage data 
However, Ozkan teaches receiving, by a remote unit, a request from the mobile communication network to report at least one type of usage data according to a reporting policy (Ozkan, [0037]-[0038]; the data collection devices can track the various data and report the logs to the analysis engine upon request), the at least one type of usage data comprising network location data (Ozkan, Table 1, [0038]-[0039]; the table illustrates a log of the specific date and times that the subscriber was within one of the cells A,B,C, and F); and
transmitting, by the remote unit and based on the reporting policy, a usage report containing network location usage data, wherein the network location usage data comprises at least one of a list of cells visited while in an idle mode and a wireless local area network connection history (Ozkan, Table 1, [0038]-[0039]; the table illustrates a log of the specific date and times that the subscriber was within one of the cells A,B,C, and F).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya to include the above recited limitations as taught by Ozkan in order to track performance and usage of the cellular network (Ozkan, [0004]).
Vaidya in view of Ozkan does not expressly teach receiving, by the remote unit, a network policy from the communication network; and 
applying, by the remote unit, the network policy.
(Egner, [0120]; the method may issue optimization policies and transmit a recommendation to a user or have the changes made automatically); and 
applying, by the remote unit, the network policy (Egner, [0120]; the method may execute instructions to have the changes made automatically from the optimization policies).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya in view of Ozkan to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claim 37, Vaidya teaches a system comprising: 
determines an analytics record for the remote unit, the analytics record indicating at least one trend based on the usage report and a confidence level for each trend, wherein the at least one indicated trend indicates a pattern of movement of the remote unit at a particular time period (Vaidya, Fig. 5; [0038]-[0039]; subscriber location activity information is sent to the analytics node where the list of ‘m’ next cell sites are determined and patterns are discovered in the subscriber location activity information where reports are generated thereon and the discovered patterns are used to improve the network configuration); and
(Vaidya, [0034]; if the hit/miss ratio is below a certain threshold, MME 118 may determine not to page the list of next ‘m’ cell sites and instead page all eNBs in the tracking area containing the eNB from which the UE was last heard).
Vaidya does not expressly teach requests a remote unit to report at least one type of usage data according to a reporting policy, the at least one type of usage data comprising network location data; and
receives a usage report from the remote unit, the usage report comprising network location usage data comprising at least one of a list of cells visited while in an idle mode and a wireless local area network connection history.
However, Ozkan teaches requests a remote unit to report at least one type of usage data according to a reporting policy (Ozkan, [0037]-[0038]; the data collection devices can track the various data and report the logs to the analysis engine upon request), the at least one type of usage data comprising network location data (Ozkan, Table 1, [0038]-[0039]; the table illustrates a log of the specific date and times that the subscriber was within one of the cells A,B,C, and F); and
receives a usage report from the remote unit, the usage report comprising network location usage data comprising at least one of a list of cells visited while in an idle mode and a wireless local area network connection history (Ozkan, Table 1, [0038]-[0039]; the table illustrates a log of the specific date and times that the subscriber was within one of the cells A,B,C, and F).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya to include the above recited limitations as taught by Ozkan in order to track performance and usage of the cellular network (Ozkan, [0004]).
Vaidya in view of Ozkan does not expressly teach a first network function that:
a second network function that:
controls the network interface to send the network policy to one of the remote unit and a network function.
However, Egner teaches a first network function (Egner, [0121]; the system operate via execution of instructions via a processor on the mobile information handling system or one or more information handling systems in communication with the mobile information handling system) that:
a second network function (Egner, [0121]; the system operate via execution of instructions via a processor on the mobile information handling system or one or more information handling systems in communication with the mobile information handling system) that:
controls the network interface to send the network policy to one of the remote unit and a network function (Egner, [0120]; the method may issue optimization policies and transmit a recommendation to a user or have the changes made automatically).
(Egner, [0120]).

Regarding claim 11, Vaidya in view of Ozkan further in view of Egner teaches the method of claim 10 above.  Further, Vaidya teaches further comprising receiving a network report for the remote unit, wherein the analytics record for the remote unit further indicates at least one trend based on the network report (Vaidya, [0031]; the present system may use awareness of subscriber’s activity patterns based on time of day to determine an eNB in tracking area should only be included in the list during certain hours).

Regarding claim 12, Vaidya in view of Ozkan further in view of Egner teaches the method of claim 11 above.  Vaidya does not expressly teach wherein network report comprises data selected from the group consisting of: handover history of the remote unit, traffic type history, and data consumption history of the remote unit.
However, Ozkan teaches wherein network report comprises data selected from the group consisting of: handover history of the remote unit (Ozkan, [0037]; analysis engine obtain handoff or handover logs).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya to include the (Ozkan, [0004]).

Regarding claim 13, Vaidya in view of Ozkan further in view of Egner teaches the method of claim 10 above.  Vaidya in view of Ozkan does not expressly teach further comprising storing received usage reports as usage history at a storage device, wherein determining an analytics record for the remote unit is further based on the stored usage history.
However, Egner teaches further comprising storing received usage reports as usage history at a storage device, wherein determining an analytics record for the remote unit is further based on the stored usage history (Egner, Fig. 1, [0052]; the aggregated Wireless Intelligence Report may be stored on the network broker server system itself).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya in view of Ozkan to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claims 14 and 32, Vaidya in view of Ozkan further in view of Egner teaches the method of claim 10 and the method of claim 28 above.  Vaidya in view of Ozkan does not expressly teach wherein the at least one type of usage data further 
However, Egner teaches wherein the at least one type of usage data further comprises battery usage data (Egner, Fig. 7, [0113]-[0117]; mobile device current state information include battery levels), wherein the at least one indicated trend indicates a pattern of battery consumption at the particular time period (Egner, [0111]; the system may repeat the periodic mobile information handling system power consumption scans and update the energy link data matrix for future intervals of time).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya in view of Ozkan to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claims 15 and 33, Vaidya in view of Ozkan further in view of Egner teaches the method of claim 14 and the method of claim 32 above.  Vaidya in view of Ozkan does not expressly teach wherein the network policy indicates one or more of a quality of service policy, a routing policy, and a media codec to be utilized at the particular time period.
However, Egner teaches wherein the network policy indicates one or more of a quality of service policy (Egner, Fig. 10, [0136]; with the predominant wireless service type profile for the predicted path determined, the method applies the QoS requirements policy), a routing policy, and a media codec to be utilized at the particular time period.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya in view of Ozkan to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claim 34, Vaidya in view of Ozkan further in view of Egner teaches the method of claim 28 above.  Vaidya in view of Ozkan does not expressly teach wherein the network policy comprises a routing policy that indicates a base unit to connect with at the particular time period.
However, Egner teaches wherein the network policy comprises a routing policy that indicates a base unit to connect with at the particular time period (Egner, [0146]; the flow proceeds to 1240 where the context aware radio resource management system creates a radio link selection policy based on the user location and usage context).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya in view of Ozkan to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claims 17 and 35, Vaidya in view of Ozkan further in view of Egner teaches the method of claim 10 and the method of claim 28 above.  Vaidya in view of Ozkan does not expressly teach wherein the at least one indicated trend indicates a pattern of media streaming in the particular time period and the network policy indicates a quality of service to be utilized at the particular time period.
However, Egner teaches wherein the at least one indicated trend indicates a pattern of media streaming in the particular time period (Egner, Fig. 4, [0078]-[0079]; multiple different type of usage is depicted for instance video streaming usage is depicted in trace 450) and the network policy indicates a quality of service to be utilized at the particular time period (Egner, Fig. 10, [0136]; with the predominant wireless service type profile for the predicted path determined, the method applies the QoS requirements policy).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya in view of Ozkan to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claims 18 and 29, Vaidya in view of Ozkan further in view of Egner teaches the method of claim 10 and the method of claim 28 above.  Vaidya in view of Ozkan does not expressly teach wherein the reporting policy indicates whether the remote unit is to transmit a usage report based on one or more of a charging state of 
However, Egner teaches wherein the reporting policy indicates whether the remote unit is to transmit a usage report based on one or more of a charging state of the remote unit, a battery level of the remote unit, a network connection type of the remote unit, a usage report size, and a predetermined time interval (Egner, [0159]; the context aware radio resource management considers the power that is required to transmit on a given protocol).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya in view of Ozkan to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claim 31, Vaidya in view of Ozkan further in view of Egner teaches the method of claim 28 above.  Vaidya in view of Ozkan does not expressly teach wherein the at least one type of usage data further comprises battery usage data, wherein the battery usage data includes battery level data, power consumption rate data, and charging history.
However, Egner teaches wherein the at least one type of usage data further comprises battery usage data (Egner, Fig. 7, [0113]-[0117]; mobile device current state information include battery levels), wherein the battery usage data includes battery level data, power consumption rate data, and charging history (Egner, [0101]-[0107]; the power consumption assessment is on historical energy link consumption reports, power measurements from the start of a conversation to the end of a conversation).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya in view of Ozkan to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claim 36, Vaidya in view of Ozkan further in view of Egner teaches the method of claim 28 above.  Vaidya in view of Ozkan does not expressly teach wherein the network policy has a validity period, wherein applying the network policy comprises applying the network policy during the validity period.
However, Egner teaches wherein the network policy has a validity period, wherein applying the network policy comprises applying the network policy during the validity period (Egner, [0118]; the flow before applying the policies first go through a validation filter which determines whether the condition of the predicted policy is still accurate based on the most recent measurements).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Vaidya in view of Ozkan to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claims 38 and 39, Vaidya in view of Ozkan further in view of Egner teaches the method of claim 10 and the method of claim 28 above.  Further, Vaidya teaches wherein the network policy further indicates a mobility management policy to be utilized at the particular time period (Vaidya, [0012]; maintaining at a mobile management entity a list of eNodeBs from which a UE was actively communicating with the communication network).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416